DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instant case, claim 1 is rejected because it recites limitations “wherein the plurality of first protrusions are arranged in a forefoot region of the sole body corresponding to a forefoot of a wearer's foot such that the plurality of first protrusions are arranged in a position corresponding to: a first proximal phalanx, a second distal phalanx, a third distal phalanx or a third middle phalanx, a distal head of a second metatarsal bone or a distal head of a third metatarsal bone, a fourth proximal phalanx or a fifth middle phalanx, a distal head of a first metatarsal bone, and a distal head of a fifth metatarsal bone of the wearer's foot in the forefoot region”. There is a mixing between “or” and “and” making the limitations are not clear that the protrusions are on every single area or it is just one of them on an area or one of them is big enough to cover at least 2 area.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (2018/0125169) in view of Mozena (4,527,344).
Regarding claim 1, Hirai teaches a sole of a baseball spike shoe applicable to a foot opposite to a pitching arm, the sole comprising:
a sole body (fig 2, member 1); and
a plurality of first protrusions (fig 5, members 11 and 13) each of which is more rigid than the sole body (fig 5, member 2, para 0039) and configured to protrude downward from the sole body (fig 5), wherein 
the plurality of first protrusions are arranged in a forefoot region of the sole body corresponding to a forefoot of a wearer's foot such that the plurality of first protrusions are arranged in a position corresponding to: a first proximal phalanx, a second distal phalanx, a third distal phalanx or a third middle phalanx, a distal head of a second metatarsal bone or a distal head of a third metatarsal bone, a fourth proximal phalanx or a fifth middle phalanx, a distal head of a first metatarsal bone, and a distal head of a fifth metatarsal bone of the wearer's foot in the forefoot region (fig 4, F area, para 0010, 0040, and 0046 to 0047), 
all of the plurality of first protrusions being formed such that a longitudinal direction of each first protrusion extends along a foot width direction in a bottom view (fig 4), 
all of the plurality of first protrusions being configured such that the longitudinal direction of each first protrusion is inclined at an angle in a range of 80 degrees or more to 100 degrees or less with respect to a foot length direction in a bottom view (fig 5 shows that the protrusions go straight down from the sole body; therefore the angle must be about 90 degrees),  
wherein a most medial first protrusion is arranged near a position corresponding to a thenar eminence of the wearer's foot in the forefoot region, and wherein a most lateral first protrusion is arranged near a position corresponding to a hypothenar eminence of the wearer's foot in the forefoot region (fig 4, F area, para 0010, 0040, and 0046 to 0047).
Hirai does not teach when all of the plurality of first protrusions are projected on a virtual projection plane as viewed from a front side of the sole body, a sum of projection lengths of the plurality of first protrusions in the foot width direction is 85% or more and 100% or less of a distance of a straight line connecting in the foot width direction a side of the most medial one of the first protrusions to a side of the most lateral one of the first protrusions.    
Mozena teaches a baseball sole having when all of the plurality of first protrusions (fig 4, all the forefoot cleat) are projected on a virtual projection plane as viewed from a front side of the sole body, a sum of projection lengths of the plurality of first protrusions in the foot width direction is 85% or more and 100% or less of a distance of a straight line connecting in the foot width direction a side of the most medial one of the first protrusions to a side of the most lateral one of the first protrusions (as seen in col 5, lines 34-36 that the length of each cleat is 20mm; therefore the total is 100mm on a virtual projection plane, the cleat is used for shoe size 71/2 which is about 100.0125mm in width for men size and 107.95mm (the total length of the protrusion is about 99% of the shoe width) in width for woman size, according to Shoe Width Guide: Size Charts + How to Measure at Home (blitzresults.com)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Hirai by using the ratio of the protrusion and the width of the sole, as taught by Mozena, in order to enhance traction (Mozena, col 2, line 3).
Regarding claim 4, the modified sole Hirai-Mozena discloses each of the plurality of first protrusions is made of a metal material or a ceramic material (Hirai, para 0038).  
Regarding claim 5, the modified sole Hirai-Mozena discloses each of the plurality of first protrusions has a plate shape, and is configured such that its front surface faces toward the front side of the sole body (Hirai, fig 5, member 11).  
Regarding claim 6, the modified sole Hirai-Mozena discloses a foremost one of the first protrusions is arranged at a position corresponding to a tiptoe of the wearer's foot in the forefoot region (Hirai, figs 4-6).  
Regarding claim 7, the modified sole Hirai-Mozena discloses a baseball spike shoe comprising the sole of claim 1 (Hirai, claims 6-10).
Response to Arguments

    PNG
    media_image1.png
    692
    821
    media_image1.png
    Greyscale
 
Applicant's arguments, date 11-21-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because the new ground of rejection does not rely on the combination of the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, applicant argues that Hira does not teaches the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the examiner respectfully disagrees since Hira does teaches the limitations as claimed, the prior art and the invention are being reproduced above to show that the locations of the protrusions are the same in both.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732